38 F.3d 1224
309 U.S.App.D.C. 36
DRUG PLASTICS & GLASS CO., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 93-1013.
United States Court of Appeals,District of Columbia Circuit.
Nov. 15, 1994.

Before:  SILBERMAN, SENTELLE and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioner's petition for rehearing and of the response thereto, it is


2
ORDERED, by the Court, that the petition is granted and the judgment of the Court entered herein on August 5, 1994 is vacated.


3
It is FURTHER ORDERED, by the Court, that the matter will be reargued before this panel on December 6, 1994, at 9:30 AM.  The parties are directed to submit ten copies each of the briefs previously filed and six copies of the joint appendix, all on or before November 17, 1994.